Name: Commission Regulation (EEC) No 2603/93 of 22 September 1993 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 238/36 23 . 9 . 93Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2603/93 of 22 September 1993 altering the import levies on products processed from cereals and rice of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (8), as last amended by Regulation (EEC) No 1 740/78 (9), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (J), as last amended by Regulation (EEC) No 1544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 2391 /93 (6), as last amended by Regulation (EEC) No 2573/93 0 ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (10) as fixed in the Annex to amended Regulation (EEC) No 2391 /93 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 23 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22 . 0 OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 154, 25. 6 . 1993, p. 5 . O OJ No L 387, 31 . 12. 1992, p. 1 . (6) OJ No L 218, 28. 8 . 1993, p. 45. 0 OJ No L 235, 18 . 9 . 1993, p. 36 . (8) OJ No L 168, 25 . 6. 1974, p . 7. 0 OJ No L 202, 26. 7. 1978, p . 8 . H OJ No L 155, 26 . 6. 1993 , p . 29 , 23 . 9 . 93 Official Journal of the European Communities Ho L 238/37 ANNEX to the Commission Regulation of 22 September 1993 altering the import levies on products processed from cereals and rice (ECU/ tonne) CN code Import levies (*) ACP Third countries (other than ACP) 0714 10 10 (') 111,88 118,53 0714 10 91 115,51 (3) f) 115,51 0714 10 99 113,70 118,53 0714 90 11 11 5,51 0 &lt;7) 115,51 0714 90 19 11 3,70 (3) 118,53 110290 10 207,92 213,96 1103 1930 207,92 213,96 1103 29 20 207,92 213,96 1104 11 10 117,82 120,84 1104 11 90 231,02 237,06 1104 21 10 184,82 187,84 1104 21 30 184,82 187,84 1104 21 50 288,78 294,82 1104 21 90 117,82 120,84 1106 20 10 11 1,88 (3) 118,53 (') 6 % ad valorem, subject to certain conditions. (  ') In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origina ­ ting in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19 ,  flours and meal of arrow-root falling within CN code 1 1 06 20,  arrow-root starch falling within CN code 1108 1 9 90 . f) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African , Caribbean and Pacific States. (*) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.